Case 20-03007-KLP        Doc 11    Filed 03/31/20 Entered 03/31/20 12:36:07             Desc Main
                                   Document     Page 1 of 8




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

   IN RE:                                        )
                                                 )
   JAMES HENRY HAWKINS                           )       Case No. 20−30048−KLP
                                                 )       Chapter 13
                          Debtor                 )

   JAMES HENRY HAWKINS                        )
                                              )
                       Plaintiff              )
                                              )
   v.                                         )          APN: 20-3007-KLP
                                              )
   JOSEPH JENKINS, JR. FUNERAL                )
   HOME, INC., a Virginia corporation, et al. )
                                              )
                       Defendants             )

                 MOTION FOR ENTRY OF DEFAULT AND DEFAULT JUDGMENT

            COMES NOW the Plaintiff, by counsel, and files the following Motion for Entry of

   Default and Default Judgment, and in support thereof, states as follows:

            1.     Default and Default Judgment is being sought against Joseph Jenkins, Jr. Funeral

   Home, Inc.

            2.     The Plaintiff filed this Adversary Proceeding on January 20, 2020.

            3.     On January 22, 2020 Joseph Jenkins, Jr. Funeral Home, Inc. was served with the

   Summons and Complaint by first class mail.

            4.     The certificate of service in this case was filed on January 22, 2020.



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, Virginia 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Plaintiff
Case 20-03007-KLP       Doc 11    Filed 03/31/20 Entered 03/31/20 12:36:07              Desc Main
                                  Document     Page 2 of 8



          5       To date, Joseph Jenkins, Jr. Funeral Home, Inc. has not filed an answer, motion or

   any responsive pleading to the Complaint within the time limit fixed by the court or by Federal

   Rule of Bankruptcy Procedure 7012(a).

          6.      In accordance with the Servicemember’s Civil Relief Act of 2003, Joseph

   Jenkins, Jr. Funeral Home, Inc. is not in military service. Joseph Jenkins, Jr. Funeral Home, Inc.

   is not a minor or incompetent person.

          WHEREFORE, the Plaintiff respectfully requests that the Motion for Entry of Default

   and Default Judgment be granted and that the Court enter an Order declaring that the claim of

   the Joseph Jenkins, Jr. Funeral Home, Inc. against the Plaintiff and the Property referenced in the

   Complaint is unsecured, that the Debtor be permitted to treat Joseph Jenkins, Jr. Funeral Home,

   Inc. allowed claim as unsecured in the Chapter 13 Plan, and that the judgment lien be released

   against the Property, and for such other relief as the Court may deem appropriate.


   Dated: March 31, 2020

                                           Respectfully Submitted,

                                           JAMES HENRY HAWKINS



                                           By: /s/ James E. Kane
                                                  James E. Kane (VSB #30081)
                                                  KANE & PAPA, P.C.
                                                  1313 East Cary Street
                                                  Richmond, Virginia 23219
                                                  Telephone: (804) 225-9500
                                                  Facsimile: (804) 225-9598
                                                  Email: jkane@kaneandpapa.com
                                                  Counsel for Plaintiff




                                                 2
Case 20-03007-KLP       Doc 11    Filed 03/31/20 Entered 03/31/20 12:36:07         Desc Main
                                  Document     Page 3 of 8




                                       CERTIFICATE OF SERVICE

          I hereby certify that on March 31, 2020, I mailed a true and exact copy of the foregoing

   Motion by first class mail, postage pre-paid to:

                                 JOSEPH JENKINS, JR. FUNERAL HOME, INC.
                                 c/o Meade A. Spotts, R/A
                                 411 East Franklin St., Suite 611
                                 Richmond, VA 23219




                                                 /s/ James E. Kane
                                                 James E. Kane (VSB #30081)
                                                 KANE & PAPA, P.C.
                                                 1313 East Cary Street
                                                 Richmond, Virginia 23219
                                                 Telephone: (804) 225-9500
                                                 Facsimile: (804) 225-9598
                                                 Email: jkane@kaneandpapa.com




                                                3
Case 20-03007-KLP      Doc 11     Filed 03/31/20 Entered 03/31/20 12:36:07           Desc Main
                                  Document     Page 4 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

   IN RE:                                      )
                                               )
   JAMES HENRY HAWKINS                         )       Case No. 20−30048−KLP
                                               )       Chapter 13
                         Debtor                )

   JAMES HENRY HAWKINS                        )
                                              )
                       Plaintiff              )
                                              )
   v.                                         )        APN: 20-3007-KLP
                                              )
   JOSEPH JENKINS, JR. FUNERAL                )
   HOME, INC., a Virginia corporation, et al. )
                                              )
                       Defendants             )

                             NOTICE OF MOTION AND HEARING

          The above Plaintiff has filed a Motion for Entry of Default and Default Judgment, the
   motion being more particularly described in the Motion attached hereto.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then, within twenty-one (21) days from the date of
   this Notice you or your attorney must:

                File with the court, at the address shown below, a written request for a hearing [or
                 written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                 request for a hearing (or response) to the court for filing, you must mail it early
                 enough so the court will receive it on or before the date stated above, to:

                         Clerk of Court
                         United States Bankruptcy Court
                         701 East Broad Street, Room 4000
                         Richmond, VA 23219




                                               4
Case 20-03007-KLP      Doc 11    Filed 03/31/20 Entered 03/31/20 12:36:07           Desc Main
                                 Document     Page 5 of 8




          You must also mail a copy to:

                         James E. Kane, Esquire
                         Kane & Papa, P.C.
                         1313 East Cary Street
                         Richmond, Virginia 23219

                Attend a hearing scheduled for May 13, 2020 at 9:30 a.m. at U.S. Bankruptcy
                 Court, Eastern District of Virginia, 701 East Broad Street, Room 5100,
                 Richmond, VA 23219. If no timely response has been filed opposing the relief
                 requested, the court may grant the relief without holding a hearing.

          If you or your attorney do not take these steps, the court may decide that you do not
   oppose the relief sought in the motion or objection and may enter an order granting that relief.

   Dated: March 31, 2020
                                                      JAMES HENRY HAWKINS



                                                      By: /s/ James E. Kane
                                                                     Counsel
   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Plaintiff




                                              5
Case 20-03007-KLP       Doc 11     Filed 03/31/20 Entered 03/31/20 12:36:07        Desc Main
                                   Document     Page 6 of 8




                                        CERTIFICATE OF SERVICE

          I hereby certify that on March 31, 2020, I mailed a true and exact copy of the foregoing

   Notice by first class mail, postage pre-paid to:

                                  JOSEPH JENKINS, JR. FUNERAL HOME, INC.
                                  c/o Meade A. Spotts, R/A
                                  411 East Franklin St., Suite 611
                                  Richmond, VA 23219



                                                 /s/ James E. Kane
                                                 James E. Kane (VSB #30081)
                                                 KANE & PAPA, P.C.
                                                 1313 East Cary Street
                                                 Richmond, Virginia 23219
                                                 Telephone: (804) 225-9500
                                                 Facsimile: (804) 225-9598
                                                 Email: jkane@kaneandpapa.com




                                                 6
Case 20-03007-KLP      Doc 11    Filed 03/31/20 Entered 03/31/20 12:36:07             Desc Main
                                 Document     Page 7 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

   IN RE:                                       )
                                                )
   JAMES HENRY HAWKINS                          )      Case No. 20−30048−KLP
                                                )      Chapter 13
                        Debtor                  )

   JAMES HENRY HAWKINS                        )
                                              )
                       Plaintiff              )
                                              )
   v.                                         )        APN: 20-3007-KLP
                                              )
   JOSEPH JENKINS, JR. FUNERAL                )
   HOME, INC., a Virginia corporation, et al. )
                                              )
                       Defendants             )


                             DECLARATION OF JAMES E. KANE

            1.   I am counsel to the above-captioned Plaintiff. I make this declaration in support

   of the Motion for Entry of Default and for Default Judgment pursuant to Bankruptcy Rule 7055.

            2.   Default and Default Judgment is being sought against Joseph Jenkins, Jr. Funeral

   Home, Inc.

            3.   The Plaintiff filed this Adversary Proceeding on January 20, 2020.

            4.   On January 22, 2020 Joseph Jenkins, Jr. Funeral Home, Inc. was served with the

   Summons and Complaint by first class mail.

            5.   The certificate of service in this case was filed on January 22, 2020.

            6.   To date, Joseph Jenkins, Jr. Funeral Home, Inc. has not filed an answer, motion or

   any responsive pleading to the Complaint within the time limit fixed by the court or by Federal

   Rule of Bankruptcy Procedure 7012(a).


                                                7
Case 20-03007-KLP      Doc 11    Filed 03/31/20 Entered 03/31/20 12:36:07            Desc Main
                                 Document     Page 8 of 8



          7.     In accordance with the Servicemember’s Civil Relief Act of 2003, Joseph

   Jenkins, Jr. Funeral Home, Inc. is not in military service. Joseph Jenkins, Jr. Funeral Home, Inc.

   is not a minor or incompetent person.

          8.     I hereby swear or affirm under penalty of perjury that the foregoing facts are true

   and correct to the best of my knowledge, information and belief.

          Executed on March 31, 2020.


                                                       /s/ James E. Kane
                                                              James E. Kane



   COMMONWEALTH OF VIRGINIA                    )
   CITY OF RICHMOND                            ); to wit:

          The foregoing was subscribed and sworn to me on March 31, 2020, under penalty of
   perjury, by James E. Kane.

                                                              /s/ Cynthia Mae Dodd
                                                                     Notary Public

   My commission expires: August 31, 2022
   Registration Number: 7798258




                                               8
